DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/725,231 (12/23/21) filed 8/30/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,528,948. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to:
Application No. 16/725,231 (as represented by claim 1)
US Patent. No. 10,528,948 (as represented by claim 1)

storing in a memory, by at least one data processor, a date and time of a first transaction by a transaction entity, the first transaction being associated with [[a]] at least one transaction characteristic, wherein the at least one transaction characteristic comprises a merchant location;

receiving, by at least one data processor from a transaction entity abnormality detection system, at least one abnormality score comprising: 
a maximum abnormality score representing a likelihood of abnormality for a first transaction and one or more subsequent transactions of a transaction entity associated with at least one transaction characteristic, the maximum abnormality score being recursively updated based on the first transaction and the one or more subsequent transactions, wherein the at least one transaction characteristic comprises a merchant location, 
and a mean abnormality score from the transaction entity abnormality detection system, the mean abnormality score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions;


the at least one transaction characteristic;
the date of the first transaction;
the time of the first transaction;
a maximum abnormality score from a transaction entity abnormality detection system, the maximum score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions; and
a mean abnormality score from the transaction entity abnormality detection system, the mean abnormality score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions;

determining, by the at least one data processor, a date and time of a current transaction of the transaction entity received via a network from the transaction entity, the current transaction associated with the at least one transaction characteristic; 

determining, by the at least one data processor, a date and time of a current transaction received via a network from the transaction entity with the at least one transaction characteristic; 

receiving, by the at least one data processor from the transaction entity abnormality detection system, a current abnormality score representing a likelihood of abnormality for the current transaction; 

receiving, by the at least one data processor from the transaction entity abnormality detection system, a current abnormality score for the current transaction, the current abnormality score representing a likelihood of abnormality for the current transaction; 

computing, by the at least one data processor, a tenure of the at least one transaction characteristic by subtracting the date and time of the first transaction by the transaction entity with the at least one transaction characteristic from the date and time of the current transaction by the transaction entity with the at least one transaction characteristic; and 

computing, by the at least one data processor, a tenure of the at least one transaction characteristic by subtracting the date and time of the first transaction by the transaction entity with the at least one transaction characteristic from the date and time of the current transaction by the transaction entity with the at least one transaction characteristic; and

recalibrating, by the at least one data processor, the current abnormality score from the transaction entity abnormality detection system according to thePage 2 of 22Docket No.: 035006-765C01US maximum abnormality score, the mean abnormality score, the current abnormality score, and a length of the tenure.

recalibrating, by the at least one data processor, the current abnormality score from the transaction entity abnormality detection system according to the maximum abnormality score, the mean abnormality score, the current abnormality score, and a length of the tenure.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3, 5 - 10,12 - 17 and 19 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 8 and 15:  Claim 1 recites, “computing, by the at least one data processor, a tenure of the at least one transaction characteristic by subtracting the date and time of the first transaction by the transaction entity with the at least one transaction characteristic from the date and time of the current transaction by the transaction entity with the at least one transaction characteristic;”
 This should be -- computing, by the at least one data processor, a tenure of the at least one transaction characteristic by subtracting the date and time of the first transaction of the transaction entity with the at least one transaction characteristic from the date and time of the current transaction of the transaction entity with the at least one transaction characteristic; -- or something similar.  NOTE:  Analogous changes needed for claims 8 and 15.
The “by” language would seem to suggest the ‘transaction entity” is doing something, but it appears the intent is for the claims to be exclusively from the perspective of the “at least one data processor”.
There is insufficient antecedent basis for “the date and time of the first transaction by the transaction entity with the at least one transaction characteristic”.  NOTE:  It is unclear what the source of “the date and time of the first transaction by the transaction entity with the at least one transaction characteristic” is.  According to the claim, only the “abnormality score” is received for the “first transaction …..”.  
Re Claims 2, 9 and 16 recite, “wherein the at least one abnormality score is a maximum fraud score representing a likelihood of fraud for the first transaction and the one or more subsequent transactions.”
further comprises a maximum fraud score representing a likelihood of fraud for the first transaction and the one or more subsequent transactions.  -- or something similar.
Independent claims 1, 8 and 15, as amended 8/27/21, suggests that the “at least one abnormality score” already comprises “a maximum abnormality score” and “a mean abnormality score”.  Thus, the dependent claim(s) directly contradict the independent claim(s) from which they depend creating an indefiniteness problem.
Singular/ plural problem.  According claim, there could be more than one abnormality score.  The limitation should be open to accommodate that interpretation.  
Re Claims 3, 10 and 17 recite, “wherein the at least one abnormality score is a mean fraud score representing a likelihood of fraud for the first transaction and the one or more subsequent transactions.”  
	This should be -- wherein the at least one abnormality score further comprises a mean fraud score representing a likelihood of fraud for the first transaction and the one or more subsequent transactions.  -- or something similar.
Independent claims 1, 8 and 15, as amended 8/27/21, suggests that the “at least one abnormality score” already comprises “a maximum abnormality score” and “a mean abnormality score”.  Thus, the dependent claim(s) directly contradict the independent claim(s) from which they depend creating an indefiniteness problem.
Singular/ plural problem.  According claim, there could be more than one abnormality score.  The limitation should be open to accommodate that interpretation.  
	Claims 5, 12 and 19 recite, “wherein the at least one transaction characteristic comprises one or more of a monetary amount, a city, a country, a zip code, a merchant 
	This should be -- wherein the at least one transaction characteristic further comprises one or more of a monetary amount, a city, a country, a zip code, a merchant category code and a range of monetary amounts, a device identifier, and an IP address. --
Independent claims 1, 8 and 15, as amended 8/27/21, suggests that the “at least one transaction characteristic” already comprises “a merchant location”.  Thus, the dependent claim(s) directly contradict the independent claim(s) from which they depend creating an indefiniteness problem.
Claims 6, 13 and 20 recite, “wherein the transaction entity is a transaction device from a group of transaction devices that consists of: a consumer, a credit card, a debit card, a prepaid card, a mobile computing device, a desktop computing device, and an automated teller machine.”
  This should be -- wherein the transaction entity is [[DELETE a transaction device]] from a group [[DELETE of transaction devices]] that consists of: [[DELETE a consumer,]] a credit card, a debit card, a prepaid card, a mobile computing device, a desktop computing device, and an automated teller machine. -- or something similar.
Applicant has not acted as his own lexicographer in the specification and changed the definition of “device”.  A “consumer” is not a device.  Furthermore, the claimed invention requires that the “transaction entity” interact with the claimed “at least one data processor” “via a network”.  The “consumer” could not do this without technology.
Claims 7, 14 and 21 recite, “wherein the transaction entity is an autonomous device from a group of transaction devices that consists of: a client computer, a server computer, a network device, a switch, a router, a repeater, a domain name, an IP address, and an autonomous system number.”
This should be -- wherein the transaction entity is [[DELETE an autonomous device]] from a group [[DELETE of transaction devices]] that consists of: a client computer, a server computer, a network device, a switch, a router, a repeater, a domain name, an IP address, and an autonomous system number. -- or something similar.
Applicant has not acted as his own lexicographer in the specification and changed the definition of “device”.  A “domain name, an IP address, and an autonomous system number” are not devices. 
Re Claims 8 and 15:  The claims should delete the “by at least one data processor” and “by the at least one data processor” language from the body of the claims.  The language creates ambiguity regarding what device and how many there are actually carrying out he claimed invention since system claim 8 already describes it’s components (i.e., “at least one processor” and “at least one memory”) and non-transitory computer-readable medium claim 15 already describes it’s components (i.e., “non-transitory computer-readable medium’ and “processor”).
Re Claims 8 and 15:  Applicant should clarify how the components are working together to carry out the claimed invention.
For example, claim 8 could recite -- A system comprising:
at least one memory having instructions stored thereon;
at least one processor coupled to the at least one memory, wherein the at least one processor upon execution of the instructions performs operations comprising: -- or something similar.
For example, claim 15 could recite, -- A non-transitory computer-readable medium containing instructions, that when executed by a processor, perform operations comprising:  -- or something similar.    
	NOTE:  The particular language used is not required, but intended as an aide to applicant in overcoming one or more objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/27/21), pgs. 8 – 18 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, applicant’s claimed invention provides a “practical application” by providing a system engaging with both a transaction entity abnormality detection system and a transaction entity.  The claimed invention provides improved performance with respect to fraud detection by reducing the number of false positives for fraud.  The claimed invention operates by recalibrating a current abnormality score (from the transaction entity abnormality detection system) according to (a) maximum abnormality score (from the transaction entity abnormality detection system that is recursively 
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (08/27/21) on pgs. 18 - 21 which distinguish the instant claimed invention from the closest prior art references listed below.
Adjaoute, US Pub. No. 2015/0046224; and
Wells, US Pub. No. 2015/0371232.
With respect to the non patent literature reference listed below:
Credit Card Fraud Detection Using Meta-Learning:  Issues and Initial Results,” Salvatore J. Stolfo; David W. Fan; Wenke Lee; and Andreas L. Prodromidis.  AAA 1 Technical Report WS-97-07. Copyright 1997.  (hereinafter Stolfo)
Stolfo is relevant to credit card fraud detection.  Stolfo does not address all of the particular attributes of the claimed invention however, such as providing a system engaging with both a transaction entity abnormality detection system and a transaction entity.  The claimed invention provides improved performance with respect to fraud detection by reducing the number of false positives for fraud.  The claimed invention operates by recalibrating a current abnormality score (from the transaction entity abnormality detection system) according to (a) maximum abnormality score (from the transaction entity abnormality detection system that is recursively updated); (b) a mean abnormality score (from the transaction entity abnormality detection system that is recursively updated); and (c) a length of tenure computed by the claimed system.
Remarks
Multiple attempts to reach the applicant to schedule a telephone interview prior to issuing this office action were unsuccessful.  If applicant wishes to schedule an interview with the examiner to discuss any outstanding matters in this application, please contact the examiner prior to filing the next response.
Response to Arguments
101
Withdrawn in light of applicant’s arguments and/ or amendments.
112
Please note above the rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
Prior Art
Withdrawn in light of applicant’s arguments and/ or amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to abnormality detection and/ or false positive reduction.
EP 2866168 B1
US 20160350758 A1
US 20160247158 A1
US 20150170147 A1
US 20140149806 A1
US 20130204755 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697